COURT OF APPEALS OF VIRGINIA

Present: Judges Elder, Annunziata and Senior Judge Hodges
Argued at Norfolk, Virginia


DAVID HAWKINS
                                           MEMORANDUM OPINION * BY
v.         Record No. 1876-94-1             JUDGE LARRY G. ELDER
                                              DECEMBER 12, 1995
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                       Robert W. Curran, Judge

           Willard M. Robinson, Jr., for appellant.

           Richard W. Rizk, Assistant Attorney General
           (James S. Gilmore, III, Attorney General;
           Richard B. Smith, Assistant Attorney General,
           on brief), for appellee.



     David Hawkins (appellant) appeals his convictions for

abduction in violation of Code § 18.2-48 and rape in violation of

Code § 18.2-61.   Appellant contends the trial court erred (1) in

allowing testimony from a police detective concerning the

victim's identification of appellant in a photo spread, and

(2) in failing to admonish the jury to disregard the prosecutor's

statement during the sentencing phase that appellant was

previously convicted of rape, after the trial court ruled the

rape conviction could not be introduced.     Because the trial court

committed no error, we affirm appellant's convictions.




     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
                                 I.

                                FACTS

     On October 2, 1993, the victim saw appellant exit a trailer

at the trailer park where the victim lived.     Appellant approached

the victim and asked her to accompany him to a nearby convenience

store.    When the victim refused, appellant grabbed her hand and

pulled her out of the trailer park.     Appellant dragged the victim

to a wooded area behind the convenience store where he removed

her clothes and his own clothes.      The victim testified that,

while on top of her, appellant placed his penis inside her vagina

four times, despite her protestations.     Afterward, the victim

dressed herself and returned to the trailer park.     Subsequently,

the victim picked appellant's picture from a six-man photo spread

shown to her by Detective William Hayes of the Newport News

Police Department.
     At trial, the victim took the stand and identified appellant

as her rapist.   During lengthy cross-examination, appellant's

counsel explored inconsistencies in the victim's identification

of appellant.

     The prosecutor asked Detective Hayes what he and the victim

said at the time of the photo-spread identification.     Appellant

objected that such testimony was improper impeachment evidence,

but the trial court overruled the objection.     The prosecutor then

elicited the following testimony:

     Q:     Could you tell what you said to [the victim] and what
            happened basically without telling us her responses if



                                 -2-
          you could?

     A:   Yes, ma'am, I showed her the photo-spread and I told
          her to look at it carefully and see if she could see
          anyone there that she recognized.

     Q:   Okay.

     A:   And she looked at it.

     Q:   Could you tell us whether you saw her look at all of
          the photos?

     A:   Well, I was setting [sic] next to her while she was
          looking at the photo-spread, I asked her to look at all
          of them.
     Q:   And when you say that she picked out number six, what
          did you say?

     A:   I told her after she picked it out, I told her,
          that's not him, and then she said, yes it is.

     Appellant's Counsel:
          Your honor, that's what I objected to.

     The Court:
          The portion of that that [sic] is what the young lady
          said is stricken. The portion he said is appropriate
          for him to say that he did say something to her.

     Prosecutor:
          Okay.

     Q:   After you said, that's not him did you say anything
          else, Detective Hayes, that you recall?

     A:   Right off I don't remember saying anything else.

     Q:   Could you tell the jury why you said that's not him?

     Appellant's Counsel:
          I object to that.

     The Court:
          I'll sustain that objection.


     After the jury found appellant guilty of abduction and rape,

the trial court held a separate sentencing hearing with the jury



                                  -3-
present.    The prosecutor commenced the proceedings by stating,

"Your Honor, the only evidence we would have for sentencing are

copies, certified copies of [appellant's] prior conviction for

rape."   Appellant's counsel immediately asked the trial court if

he could "clarify a couple of things out of the presence of [the]

jury," and the jury retired.   The trial court ruled the

Commonwealth could not introduce copies of appellant's prior rape

conviction because they had not been filed on time.    Appellant's

counsel concedes on brief he did not hear the prosecutor's

reference to appellant's "conviction for rape," and therefore did

not object to it or ask for a jury admonishment.    Because no

other sentencing evidence existed, both the Commonwealth and

appellant agreed neither would argue punishment.    The jury

returned verdicts sentencing appellant on both charges.
                                 II.

                         HEARSAY STATEMENTS

     We hold the trial court did not err in allowing Detective

Hayes to testify as to statements the victim made when she

identified appellant from a photo spread.     The law regarding

testimony about out-of-court identifications is well settled in

Virginia:   a party may introduce evidence of extrajudicial

identifications.    Johnson v. Commonwealth, 2 Va. App. 447, 450,

345 S.E.2d 303, 305 (1986).    Specifically addressing this issue,

the Supreme Court stated:

          Where the witness who identified the accused out-
     of-court is available as a witness, so as to afford the



                                 -4-
     accused the rights of confrontation and cross-
     examination, the dangers sought to be avoided by the
     hearsay rule are absent and the testimony of a third
     person as to the extrajudicial identification has been
     held to be admissible. . . .

          An identification made by a victim or an
     eyewitness soon after a crime has been committed may be
     more objective and accurate and have greater probative
     value than one made later in court when unduly
     suggestive circumstances, if present, or the changed
     appearance of the defendant, might adversely affect the
     identifier's testimony. Moreover, the memory of a
     witness may fade . . . . It is also not beyond the
     realm of possibility that an identifying witness may be
     inhibited by threat or intimidation from making a
     positive in-court identification. Accordingly, we
     agree with the reasoning of those courts which have
     approved the broad admissibility of identification
     evidence.

Niblett v. Commonwealth, 217 Va. 76, 82, 225 S.E.2d 391, 394

(1976)(emphases added); see Martin v. Commonwealth, 210 Va. 686,

173 S.E.2d 794 (1970); Ellis v. Commonwealth, 18 Va. App. 340,

444 S.E.2d 12 (1994); Charles E. Friend, The Law of Evidence in

Virginia § 18-30(b), at 195 (4th ed. 1993 & Supp. 1994)(stating

hearsay evidence of pretrial identification is admissible as

independent substantive evidence of identity).   In this case, the

victim was present in court and available for cross-examination.

Hayes' testimony was therefore "properly admitted as evidence

against [appellant], to be considered and weighed by the jury

with the other evidence in the case."   Niblett, 217 Va. at 83,

225 S.E.2d at 395.

     Appellant objected to other aspects of Detective Hayes'

testimony relating to the victim's comments after the

identification, and those objections were sustained and certain



                               -5-
comments stricken.   Consequently these issues are not before this

Court.




                                -6-
                               III.

                  PROSECUTOR'S IMPROPER STATEMENT

     Second, we hold the trial court did not err in failing to

admonish the jury, sua sponte, not to consider the prosecutor's

reference to appellant's prior rape conviction.     "[E]rrors

assigned because of a prosecutor's alleged improper comments or

conduct during oral argument will not be considered on appeal

unless an accused moves for a cautionary instruction or for a

mistrial."   Moore v. Commonwealth, 14 Va. App. 83, 85, 414 S.E.2d
859, 860 (1992)(quoting Cheng v. Commonwealth, 240 Va. 26, 38,

393 S.E.2d 599, 605-06 (1990)); Rule 5A:18.    Appellant is

procedurally barred from challenging the remarks on appeal

because he failed to request a curative instruction.     See Martin

v. Commonwealth, 11 Va. App. 397, 409, 399 S.E.2d 623, 629

(1990).

     Accordingly, we affirm the convictions.

                                                           Affirmed.




                                -7-